DISMISS and Opinion Filed February 5, 2021




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00818-CV


                    IN RE DEBRA BLACKWELL, Relator


          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 219-50066-2018

                       MEMORANDUM OPINION
                  Before Justices Osborne, Reichek, and Smith
                          Opinion by Justice Osborne

      On January 26, 2021, relator Debra Blackwell filed an unopposed motion to

dismiss this original proceeding. We grant relator’s unopposed motion to dismiss.

      We dismiss this original proceeding.




                                         /Leslie Osborne/
                                         LESLIE OSBORNE
                                         JUSTICE


200818F.P05